COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                 NO. 02-14-00278-CR


GARY K. SITTON                                                             APPELLANT

                                           V.

THE STATE OF TEXAS                                                                STATE


                                        ----------

      FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
                    TRIAL COURT NO. 1305194D

                                        ----------

                           MEMORANDUM OPINION1

                                        ----------

      Appellant Gary K. Sitton pleaded guilty to fraudulent use or possession of

identifying information in exchange for three years’ confinement and waiver of a

habitual count; he now attempts to appeal the conviction. On July 16, 2014, we

notified appellant that the trial court’s certification of his right to appeal states that

this is a plea-bargain case and that he has no right of appeal. We informed him


      1
       See Tex. R. App. P. 47.4.
that unless he or any party desiring to continue the appeal filed with the court, on

or before July 28, 2014, a response showing grounds for continuing the appeal,

the appeal would be dismissed.       See Tex. R. App. P. 25.2(a)(2), (d), 44.3.

Appellant’s counsel filed a response, but it does not show grounds for continuing

the appeal. Therefore, we dismiss the appeal. See Tex. R. App. P. 25.2(d),

43.2(f).



                                                   PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 21, 2014




                                         2